Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 1 of 15 PageID #: 1


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------------x
   JOSEF VOLMAN
                                                                               Case No. _____________
                                               Plaintiff,
                       -against-
                                                                               COMPLAINT

   YASHIN INC. and MICHAEL ENTES,


                                               Defendants.
   ------------------------------------------------------------------------x




        Plaintiff Josef Volman (hereafter referred to as "plaintiff”), by counsel, Gabriel A.

Levy. P.C., as and for the Complaint in this action against defendants Yashin Inc. and Michael

Entes (together referred to as "defendants"), hereby alleges as follows:

                                   NATURE OF THE CLAIMS

        1.           This lawsuit opposes pervasive, ongoing and inexcusable disability

discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive and

equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

defendants’ unlawful disability discrimination against plaintiff, in violation of Title III of the

Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and its implementing

regulations, the New York State Executive Law (the "Executive Law''), § 296, New York State

Civil Rights Law, § 40, and the Administrative Code of the City New York (the ''Administrative

Code''), § 8-107. As explained more fully below, defendants own, lease, lease to, operate and control a

place of public accommodation that violates the above-mentioned laws. Defendants are vicariously

liable for the acts and omissions of their employees and agents for the conduct alleged herein.




                                                    1
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 2 of 15 PageID #: 2



       2.       These defendants made a financial decision to ignore the explicit legal

requirements for making their place of public accommodation accessible to persons with

disabilities – all in the hopes that they would never be caught. In so doing, defendants made a

calculated, but unlawful, decision that disabled customers are not worthy. The day has come

for defendants to accept responsibility. This action seeks to right that wrong by making

defendants’ place of public accommodation fully accessible so that plaintiff can finally enjoy

the full and equal opportunity that defendants provide to non-disabled customers.

                              JURISDICTION AND VENUE

       3.          This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188

and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the

deprivation of plaintiff's rights under the ADA. The Court has supplemental jurisdiction over

plaintiff's related claims arising under the New York State and City laws pursuant to 28 U.S.C.

§ 1367(a).

       4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

defendants’ acts of discrimination alleged herein occurred in this district and defendants’ place

of public accommodation that is the subject of this action is located in this district.

                                          PARTIES

       5.       At all times relevant to this action, plaintiff has been and remains a resident of

the State of New Jersey.

       6.       At all times relevant to this action, plaintiff has been and remains bound to

ambulate in a wheelchair, having been born with spastic diplegia cerebral palsy with mild

involvement of the right arm. As a result, Plaintiff suffers from medical conditions that inhibit

walking and restrict body motion range and movement.

       7.       Plaintiff lives 10 minutes away from New York and is currently working as a
                                              2
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 3 of 15 PageID #: 3



DJ and entertainer throughout the New York area.

        8.         At all relevant times, the defendants operate and/or lease property located at or

about 381 5th Avenue, Brooklyn, New York 11215 (hereinafter referred to as the “Premises”).

        9.         Each defendant is licensed to and/ or does business in New York State.

        10.        At all relevant times, the defendants operate a place of public accommodation

at the Premises.


                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        11.        Each of the defendants is a public accommodation as they own, lease, lease to,

control or operate a place of public accommodation, the Premises, within the meaning of the

ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

Administrative Code (§ 8- 102(9)).

        12.        The Premises is a place of public accommodation within the meaning of the

ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

operations affect commerce.

        13.        Numerous architectural barriers exist at defendants’ place of public

accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person with

a disability.

        14.        Upon information and belief, the Premises was designed and constructed for

first possession after January 26, 1993.

        15.        Upon information and belief, at some time after January 1992, defendants

made alterations to the Premises, including areas adjacent and/or attached to the Premises.

        16.        Upon information and belief, at some time after January 1992, defendants

made alterations to the Premises.
                                                3
     Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 4 of 15 PageID #: 4



            17.      Within the past three years of filing this action, plaintiff attempted to and

     desired to access the Premises.

            18.      Plaintiff travels within the New York area on a regular basis as part of his work

     as a DJ and intends on returning to the Premises in the future.

            19.      The services, features, elements and spaces of defendants’ place of public

     accommodation are not readily accessible to, or usable by plaintiff as required by the

     Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and

     adopted by the United States Department of Justice in 1991 as the Standards for Accessible

     Design (“1991 Standards”) or the revised final regulations implementing Title III of the ADA

     adopted by the United States Department of Justice in 2010 as the 2010 Standards for

     Accessible Design (“2010 Standards”).

            20.      Because of defendants’ failure to comply with the above-mentioned laws,

     including but not limited to the 1991 Standards or the 2010 Standards and the Administrative

     Code, plaintiff was and has been unable to enjoy safe, equal and complete access to defendants’

     place of public accommodation.

            21.      Defendants' place of public accommodation has not been designed,

     constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

     Administrative Code, the Building Code of the City of New York (“BCCNY”), or the 2014

     New York City Construction Code (“2014 NYC”).

            22.      Barriers to access that plaintiff encountered and/or which deter plaintiff from

     patronizing the defendants’ place of public accommodation as well as barriers that exist

     include, but are not limited to, the following:

I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
     AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.


                                                   4
       Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 5 of 15 PageID #: 5



       EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
       RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
          a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
             Accessible routes shall be provided where required by 206.2. At least one accessible route
             shall be provided within the site from accessible parking spaces and accessible passenger
             loading zones; public streets and sidewalks; and public transportation stops to the accessible
             building or facility entrance they serve. Entrances shall be provided in accordance with
             206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
             accessible route complying with 402. In addition to entrances required by 206.4.2 through
             206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
             shall comply with section 1003.2.13 of the International Building Code (2000 edition and
             2001 Supplement) or section 1007 of the International Building Code (2003 edition)
             (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
             comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
             comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT ENTRANCES.
       NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN REQUIRD MANUEVERING
       CLEARANCE AT ENTRANCES.
          a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
             Maneuvering clearances shall extend the full width of the doorway and the required latch
             side or hinge side clearance. Floor or ground surface within required maneuvering clearances
             shall comply with 302.Changes in level are not permitted.
III.   INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA. REQUIRED
       MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING TABLES. A
       MINIMUM PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee and toe
             clearance complying with 306 shall be provided. Where toe clearance is required at an
             element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
             minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
             Where knee clearance is required under an element as part of a clear floor space, the knee
             clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
             minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
             inches (760 mm) wide minimum.
IV.    INACCESSIBLE DINING TABLES LOCATED AT INTERIOR DINING AREA. REQUIRED
       MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING TABLES. A
       MINIMUM PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee and toe
             clearance complying with 306 shall be provided. Where toe clearance is required at an
             element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
             minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
                                                    5
     Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 6 of 15 PageID #: 6



          Where knee clearance is required under an element as part of a clear floor space, the knee
          clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
          minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
          inches (760 mm) wide minimum.
V.   REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
     CLOSET
       a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the
          side wall closest to the water closet and on the rear wall.

             23.      The above listing is not to be considered all-inclusive of the barriers, which

     exist at the Premises.

             24.      Upon information and belief, a full inspection of the defendants’ place of public

     accommodation will reveal the existence of other barriers to access.

             25.      As required by the ADA (remedial civil rights legislation) to properly remedy

     defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff requires a full

     inspection of the defendants’ public accommodation in order to catalogue and cure all of the

     areas of non-compliance with the ADA. Notice is therefore given that plaintiff intends on

     amending the Complaint to include any violations discovered during an inspection that are not

     contained in this Complaint.

             26.      Defendants have denied plaintiff the opportunity to participate in or benefit

     from services or accommodations because of a disability.

             27.      Defendants have not satisfied their statutory obligation to ensure that their

     policies, practices, procedures for persons with disabilities are compliant with the laws. Nor

     have defendants made or provided reasonable accommodations or modifications to persons

     with disabilities.

             28.      Plaintiff has a realistic, credible and continuing threat of discrimination from

     the defendants’ non-compliance with the laws prohibiting disability discrimination. The

     barriers to access within defendants' place of public accommodation continue to exist and deter

     plaintiff.
                                                   6
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 7 of 15 PageID #: 7



        29.      Plaintiff frequently travels to the area where defendants’ place of public

accommodation is located.

        30.      Plaintiff intends to patronize the defendants’ place of public accommodation

several times a year after it becomes fully accessible.

                          FIRST CAUSE OF ACTION
         (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

        31.      Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

        32.      Plaintiff is substantially limited in the life activity of both walking and body

motion range and thus has a disability within the meaning of the ADA. As a direct and

proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and also has

restricted range of motion.

        33.      The ADA imposes joint and several liability on both the property owner and

lessee of a public accommodation. 28 C.F.R. 36.201(b).

        34.      Under the ADA, both the property owner and lessee are liable to the plaintiff

and neither can escape liability by transferring their obligations to the other by contract (i.e.

lease agreement). 28 C.F.R. 36.201(b).

        35.      Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff full and equal opportunity to use their place of public accommodation all

because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

plaintiff as well.

        36.      By failing to comply with the law, defendants have articulated to disabled

persons such as the plaintiff that they are not welcome, objectionable and not desired as patrons

of their public accommodation.


                                               7
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 8 of 15 PageID #: 8



       37.      Defendants have discriminated against the plaintiff by designing and/or

constructing a building, facility and place of public accommodation that is not readily

accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

       §12183(a)(1).

       38.      Defendants’ place of public accommodation is not fully accessible and fails to

provide an integrated and equal setting for the disabled, all in violation of 42 U.S.C.

§12182(b)(1)(A) and 28 C.F.R. § 36.203.

       39.      Upon making alterations to their public accommodation, defendants failed to

make their place of public accommodation accessible to plaintiff to the maximum extent

feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

       40.      Upon making these alterations to the primary function areas, defendants failed

to make the paths of travel to the primary function areas accessible to plaintiff, in violation of

28 C.F.R. § 36.403.

       41.      28 C.F.R. § 36.406(5) requires defendants to make the facilities and elements

of their noncomplying public accommodation accessible in accordance with the 2010

Standards.

       42.      Defendants failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

readily achievable to make defendants’ place of public accommodation fully accessible.

       43.      By failing to remove the barriers to access where it is readily achievable to do

so, defendants have discriminated against plaintiff on the basis of disability in violation of §

302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a), (b)(2)(A)(iv), and 28 C.F.R.

§ 36.304.

                                              8
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 9 of 15 PageID #: 9



        44.       In the alternative, defendants have violated the ADA by failing to provide

plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

        45.       Defendants’ failure to remove the barriers to access constitutes a pattern and

practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

        C.F.R § 36.101 et. seq.

        46.       Defendants have and continue to discriminate against plaintiff in violation of

the ADA by maintaining and/or creating an inaccessible public accommodation.



                      SECOND CAUSE OF ACTION
         (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


        47.       Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as if fully set forth herein.

        48.       Plaintiff suffers from various medical conditions that separately and together

prevent the exercise of normal bodily functions in plaintiff; in particular, the life activities of

both walking and body motion range. Plaintiff therefore suffers from a disability within the

meaning of the Executive Law § 296(21).

        49.       Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff equal opportunity to use their place of public accommodation all because

plaintiff is disabled.

        50.       Defendants discriminated against plaintiff in violation of New York State

Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

accommodation. Each of the defendants have aided and abetted others in committing disability

discrimination.

        51.       Defendants have failed to make all readily achievable accommodations and

                                                9
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 10 of 15 PageID #: 10



 modifications to remove barriers to access in violation of Executive Law §

 296(2)(c)(iii).

         52.       In the alternative, defendants have failed to provide plaintiff with reasonable

 alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

         53.       It would be readily achievable to make defendants’ place of public

 accommodation fully accessible.

         54.       It would not impose an undue hardship or undue burden on defendants to make

 their place of public accommodation fully accessible.

         55.       As a direct and proximate result of defendants' unlawful discrimination in

 violation of New York State Executive Law, plaintiff has suffered, and continues to suffer

 emotional distress, including but not limited to humiliation, embarrassment, stress, and

 anxiety.

         56.       Plaintiff has suffered and will continue to suffer damages in an amount to be

 determined at trial.



                             THIRD CAUSE OF ACTION
       (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                     NEW YORK)
        57.  Plaintiff realleges and incorporates by reference all allegations set forth in this

 Complaint as if fully set forth herein.

         58.       Plaintiff suffers from various medical conditions that separately and

         together, impair plaintiff’s bodily systems - in particular, the life activity of both

 walking and body motion range -and thus plaintiff has a disability within the meaning of the

 Administrative Code § 8-102(16).

         59.       The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”), also


                                                10
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 11 of 15 PageID #: 11



 known as Local Law 85, clarified the scope of the Administrative Code in relation

        to the New York City’s Human Rights Law. The Restoration Act confirmed the

 legislative intent to abolish “parallelism” between the Administrative Code and the Federal

 and New York State anti-discrimination laws by stating as follows:

        The provisions of this title shall be construed liberally for the accomplishment of the

 uniquely broad and remedial purposes thereof, regardless of whether federal or New York

 State civil and human rights laws, including those laws with provisions comparably-worded

 to provisions of this title, have been so construed.

        Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

 Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent possible.

        60.     Defendants have and continue to subject plaintiff to disparate treatment and

 disparate impact by directly and indirectly refusing, withholding, and denying the

 accommodations, advantages, facilities, and privileges of their place of public accommodation

 all because of disability in violation of the Administrative Code § 8- 107(4). Each of the

 defendants have aided and abetted others in committing disability discrimination.

        61.      Defendants have discriminated, and continue to discriminate, against plaintiff

 in violation of the Administrative Code § 8-107(4) by designing, creating and/or maintaining

 an inaccessible commercial facility/space.

        62.      Defendants have subjected, and continue to subject, plaintiff to disparate

 treatment by directly and indirectly refusing, withholding, and denying the accommodations,

 advantages, facilities, and privileges of their commercial facility/space all because of disability

 in violation of the Administrative Code § 8-107(4).

        63.      In violation of Administrative Code § 8-107(6), defendants have and continue

 to, aid and abet, incite, compel or coerce each other in each of the other

                                                11
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 12 of 15 PageID #: 12



        defendants’ attempts to, and in their acts of directly and indirectly refusing,

 withholding, and denying the accommodations, advantages, facilities, and privileges of their

 commercial facility/space and the place of public accommodation therein, all because of

 disability, as well as other acts in violation of the Administrative Code.

        64.      Defendants discriminated against plaintiff in violation of the Administrative

 Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an inaccessible public

 accommodation.

        65.      As a direct and proximate result of defendants' unlawful discrimination in

 violation of the Administrative Code, plaintiff has suffered, and continues to suffer emotional

 distress, including but not limited to humiliation, stress, and embarrassment.

        66.     Upon information and belief, defendants’ long-standing refusal to make their

 place of public accommodation fully accessible was deliberate, calculated, egregious, and

 undertaken with reckless disregard to plaintiff’s rights under the Administrative Code.

        67.      By failing to comply with the law in effect for decades, defendants have

 articulated to disabled persons such as the plaintiff that they are not welcome, objectionable

 and not desired as patrons of their public accommodation.

        68.      Defendants engaged in discrimination with willful or wanton negligence,

 and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

 reckless as to amount to such disregard for which plaintiff is entitled to an award of punitive

 damages pursuant to Administrative Code § 8-502.

        69.      By refusing to make their place of public accommodation accessible,

 defendants have unlawfully profited from their discriminatory conduct by collecting revenue

 from a non-compliant space and pocketing the money that they should have

        lawfully expended to pay for a fully compliant and accessible space. Defendants’

                                               12
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 13 of 15 PageID #: 13



 unlawful profits plus interest must be disgorged.

        70.       Plaintiff has suffered and will continue to suffer damages in an amount to be

 determined at trial.

                          FOURTH CAUSE OF ACTION
        (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
        71.  Plaintiff realleges and incorporates by reference all allegations set in this

 Complaint as if fully set forth herein.

        72.       Defendants discriminated against plaintiff pursuant to New York State

 Executive Law.

        73.       Consequently, plaintiff is entitled to recover the monetary penalty prescribed

 by Civil Rights Law §§ 40-c and 40-d for each and every violation.

                                       INJUNCTIVE RELIEF
        74.       Plaintiff will continue to experience unlawful discrimination as a result of

 defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief is

 necessary to order defendants to alter and modify their place of public accommodation and

 their operations, policies, practices and procedures.

        75.       Injunctive relief is also necessary to make defendants' facilities readily

 accessible to and usable by plaintiff in accordance with the above-mentioned laws.

        76.       Injunctive relief is further necessary to order defendants to provide auxiliary

 aids or services, modification of their policies, and/or provision of alternative methods, in

 accordance with the ADA, Executive Law and the Administrative Code.

                                   DECLARATORY RELIEF
        77.       Plaintiff is entitled to a declaratory judgment concerning each of the

 accessibility violations committed by defendants against plaintiff and as to required alterations

 and modifications to defendants’ place of public accommodation, facilities, goods and

 services, and to defendants’ policies, practices, and procedures.

                                               13
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 14 of 15 PageID #: 14



                    ATTORNEY’S FEES, EXPENSES AND COSTS
        78.      In order to enforce plaintiff’s rights against the defendants, plaintiff has

 retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to the

 ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and Administrative

 Code § 8-502.

                                   PRAYER FOR RELIEF

        WHEREFORE, plaintiff respectfully requests that the Court enter a judgment against

 the defendants, jointly and severally, in favor of plaintiff that contains the following relief:

                        i.      Enter declaratory judgment declaring that defendants

                 have violated the ADA and its implementing regulations, Executive

                 Law and Administrative Code and declaring the rights of plaintiff as to

                 defendants' place of public accommodation, and defendants’ policies,

                 practices and procedures;

                      ii.       Issue a permanent injunction ordering defendants to

                 close and cease all business until defendants remove all violations of

                 the ADA, the 1991 Standards or the 2010 Standards, Executive Law

                 and Administrative Code, including but not limited to the violations set

                 forth above;

                      iii.      Retain jurisdiction over the defendants until the Court is

                 satisfied that the defendants' unlawful practices, acts and omissions no

                 longer exist and will not reoccur;

                      iv.       Award of compensatory damages in an amount to be

                 determined at trial;

                       v.       Award plaintiff punitive damages in order to punish and


                                                14
Case 1:21-cv-05248-BMC Document 1 Filed 09/21/21 Page 15 of 15 PageID #: 15



               deter the defendants for their violations of the Administrative Code of

               the City of New York;

                    vi.       Award reasonable attorney’s fees, costs and expenses

               pursuant to the Administrative Code;

                   vii.       Find that plaintiff is a prevailing party in this litigation

               and award reasonable attorney’s fees, costs and expenses pursuant to the

               ADA; and

                  viii.       For such other and further relief, at law or in equity, to

               which plaintiff may be justly entitled.


  Dated: September 20, 2021

        Brooklyn, New York




                                                      Respectfully submitted,


                                                      GABRIEL A. LEVY, P.C.
                                                      Attorney for Plaintiff
                                                      41 Flatbush Avenue
                                                      1st Floor
                                                      Brooklyn, NY 11217
                                                      (347) 941-4715

                                                      By: /s/ Gabriel A. Levy, Esq.
                                                      GABRIEL A. LEVY, ESQ (5488655)
                                                      Glevy@glpcfirm.com




                                             15
